Opinion by
Mr. Justice Green :
The respondent in this case claims title to his office by virtue of an appointment as assessor of taxes in the 16th ward of the city of Scranton, made by the court of common pleas of Lackawanna county. The appointment was made under the authority conferred by the first section of the act of March 18, 1875 (P. L. 15).
The question of the validity of the first five sections of that act came before us in the case of Scranton School Disk’s Appeal, 113 Pa. 176, 4 Cent. Pep. 311, 6 Atl. 158, at the present term. We there held, in an opinion just filed, that those sections of the act were contrary to the provisions of ark 3, § 7, of the Constitution, and therefore void. It follows that the judgment of the court below must be reversed and judgment of ouster entered against the defendant, on the demurrer.
Judgment reversed and judgment of ouster entered against the defendant and that he pay all the costs of the proceeding.